DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of Kaito et al. US 2001/004044.

Regarding claim 1, Wu teaches:
A secondary aggregate battery with spatial separation of operation temperatures, (Fig 2)
a housing (Fig 2 #20), 
at least one secondary battery pack (Fig 3 # 10) and a charge balancing system are disposed in said housing (Par 0021 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10”);
said charge balancing system comprising at least one battery state detection unit and at least one heat dissipation component electrically connected thereto (the system has a detection of battery voltage and a component of the at least one heat dissipation is the discharge switch that when turned on discharges to a resistor in the other portion of the dissipation at #30. Par 0027 “the overcharge discharge modules 40 comprises a semiconductor switch 43 as a discharge switch, and a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10.”),
said heat dissipation component being configured to dissipate corresponding overcharge energy of said secondary battery pack (Par 0024 “the battery case 20 and the heat dissipation plate 30 are made of metal with good heat dissipation performance, when each of the secondary battery cells 10 is overcharged, the heat energy produced by the secondary battery cells 10 will be absorbed by the battery case 20 and dissipated”), 
which is characterized in that: 
said housing comprises an accommodation chamber (housing 20 accommodates. Par 0021 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10”) separated by a partition (Fig 1 #22; Par 0019 “an outer surface 22”), 
 said secondary battery pack and said battery state detection unit being disposed in said accommodation chamber (housing 20 accommodates 10 and 400. Par 0021 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10”), 
(Fig 4 #10 connected to Fig 3 #44), 
said battery state detection unit and said secondary battery pack corresponding thereto being electrically connected into a module form Fig 4 #10 connected to Fig 3#44), and 
said battery state detection unit detecting a state of said secondary battery pack corresponding thereto in the same module to control charge/discharge of said secondary battery pack; hereby (par 0024 “so as to quickly reduce the temperature of the respective secondary battery cells 10 during the charging process”), 
said battery state detection unit respectively detects the potential of said secondary battery pack corresponding thereto to control said secondary battery pack to discharge electric energy to said heat dissipation component (Par 0024 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10. The number of the overcharge discharge modules 40 is equal to that of the secondary battery cells 10, and each of the overcharge discharge modules 40 includes a balance resistor which is fixed to the heat dissipation plate 30 and used to consume electric power”).  
Wu does not explicitly teach:
said housing comprises a heat dissipation chamber;
said heat dissipation component being fixedly disposed in said heat dissipation chamber, 
said heat dissipation chamber and said accommodation chamber in said housing isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature.
Kaito teaches:
said housing comprises a heat dissipation chamber (Fig 3 #A1, Fig 6 #B1, Fig 7 #A1, B1);
said heat dissipation component (Fig 4 #R, Fig 6 #R, Fig 7 # R) being fixedly disposed in said heat dissipation chamber, 
said heat dissipation chamber and said accommodation chamber in said housing isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature (Fig 5 #10 accommodation chamber housing cell and Fig 3 #A1, Fig 4 A1, Fig 6 #B1 and Fig 7 #A1, B1 accommodating Resistor).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the accommodation chamber and the heat dissipation component  taught by Wu to have heat dissipation chamber taught by Kaito for the purpose of improving safety and improve reliability of the battery. (Refer to Par 0002 and 0009)

Regarding claim 2, Wu teaches:
further comprising at least one connector set comprising a first connector and a second connector, wherein said first connector is electrically connected to said battery state detection unit, said second connector is electrically connected to said heat dissipation component, and said first connector is detachably coupled to said second connector (Fig 4 #50, 60).  

3 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of Kaito et al. US 2001/004044 as applied to claim 1 above, and further in view of Tyler et al. US 2014/0186683.

Regarding claim 3, Even though the combined teachings of Wu and Kaito teach:
said heat dissipation component to be accommodated in said heat dissipation chamber in said housing as noted above.
The combined teachings of Wu and Kaito do not teach:
wherein a heat sink is further provided in said housing, said heat sink being made of a metal material and being combined with said heat dissipation component.
Tyler teaches:
wherein a heat sink is further provided in said housing, said heat sink being made of a metal material and being combined with component (Fig 14 #152; Par 0068 “heat sinks 140 and the L-shaped heat sinks 152 may be descriptive of the cross-sectional views in FIGS. 13 and 14, but that the U-shaped heat sinks 140 and the L-shaped heat sinks 152 may actually extend around the container 60 of the battery module 13 and/or the housing 44 of the Li-ion battery cell 24. In other words, the U-shaped heat sinks 140 together and the L-shaped heat sinks 152 together may extend into and out of the presently illustrated cross-sectional views to form an open prismatic container” and Par 0030 “the position of the battery system 12 may be selected based on the available space within a vehicle, the desired weight balance of the vehicle, the location of other components used with the battery system 12 (e.g., battery control units, measurement electronics, etc.), and a variety of other considerations”)
Wu and Kaito to have a heat sink taught by Tyler for the purpose of enabling sufficient thermal management. (Refer to Par 0028)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of Tyler et al. US 2014/0186683 and Kaito et al. US 2001/004044.

Regarding claim 4, Wu teaches:
A secondary aggregate battery with spatial separation of operation temperatures, (Fig 2)
a housing (Fig 2 #20), 
at least one secondary battery pack (Fig 3 # 10) and a charge balancing system are disposed in said housing (Par 0021 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10”);
said charge balancing system comprising at least one battery state detection unit and at least one heat dissipation component electrically connected thereto (the system has a detection of battery voltage and a component of the at least one heat dissipation is the discharge switch that when turned on discharges to a resistor in the other portion of the dissipation at #30. Par 0027 “the overcharge discharge modules 40 comprises a semiconductor switch 43 as a discharge switch, and a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10.”),
(Par 0024 “the battery case 20 and the heat dissipation plate 30 are made of metal with good heat dissipation performance, when each of the secondary battery cells 10 is overcharged, the heat energy produced by the secondary battery cells 10 will be absorbed by the battery case 20 and dissipated”), 
which is characterized in that: 
said housing comprises an accommodation chamber (housing 20 accommodates. Par 0021 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10”) separated by a partition (Fig 1 #22; Par 0019 “an outer surface 22”), 
 said secondary battery pack and said battery state detection unit being disposed in said accommodation chamber (housing 20 accommodates 10 and 400. Par 0021 “The overcharge discharge device 400 is disposed in the battery case 20 and includes a plurality of overcharge discharge modules 40 electrically connected to the secondary battery cells 10”), 
said battery state detection unit and said secondary battery pack being electrically connected (Fig 4 #10 connected to Fig 3 #44), 
said battery state detection unit and said secondary battery pack corresponding thereto being electrically connected into a module form Fig 4 #10 connected to Fig 3#44), and 
said battery state detection unit detecting a state of said secondary battery pack corresponding thereto in the same module to control charge/discharge of said secondary battery pack; hereby (Par 0024 “so as to quickly reduce the temperature of the respective secondary battery cells 10 during the charging process”), 
said battery state detection unit comprising a detection unit (Fig 3 #44), 
(par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”), 
said battery state detection unit independently detects the potential of said secondary battery pack (Fig 3 #44; Par 0027 “a voltage detecting unit 44 for detecting the voltage of the secondary battery cells 10”), 
Wu does not explicitly teach:
wherein a heat sink is disposed in said housing;
said heat sink being made of a metal material;
said heat sink disposed in said heat dissipation chamber.
Tyler teaches:
wherein a heat sink is disposed in said housing; said heat sink being made of a metal material; said heat sink disposed in said heat dissipation chamber (Fig 14 #152; Par 0068 “heat sinks 140 and the L-shaped heat sinks 152 may be descriptive of the cross-sectional views in FIGS. 13 and 14, but that the U-shaped heat sinks 140 and the L-shaped heat sinks 152 may actually extend around the container 60 of the battery module 13 and/or the housing 44 of the Li-ion battery cell 24. In other words, the U-shaped heat sinks 140 together and the L-shaped heat sinks 152 together may extend into and out of the presently illustrated cross-sectional views to form an open prismatic container” Par 0043 “a metal heat sink” and Par 0030 “the position of the battery system 12 may be selected based on the available space within a vehicle, the desired weight balance of the vehicle, the location of other components used with the battery system 12 (e.g., battery control units, measurement electronics, etc.), and a variety of other considerations”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify heat dissipation component taught by the combined teachings of Wu to have a heat sink taught by Tyler for the purpose of enabling sufficient thermal management. (Refer to Par 0028)
Wu does not explicitly teach:
said housing comprises a heat dissipation chamber;
said heat dissipation component being fixedly disposed in said heat dissipation chamber, 
said heat dissipation chamber and said accommodation chamber in said housing isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature.
Kaito teaches:
said housing comprises a heat dissipation chamber (Fig 3 #A1, Fig 6 #B1, Fig 7 #A1, B1);
said heat dissipation component (Fig 4 #R, Fig 6 #R, Fig 7 # R) being fixedly disposed in said heat dissipation chamber, 
said heat dissipation chamber and said accommodation chamber in said housing isolate said heat dissipation component with a relatively high operation temperature from said battery state detection unit and said secondary battery pack that have to maintain a relatively low operation temperature (Fig 5 #10 accommodation chamber housing cell and Fig 3 #A1, Fig 4 A1, Fig 6 #B1 and Fig 7 #A1, B1 accommodating Resistor).
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the accommodation chamber and the heat dissipation component  taught by Wu to have heat dissipation chamber taught by Kaito for the purpose of improving safety and improve reliability of the battery. (Refer to Par 0002 and 0009)
Even though Wu teaches:
a control unit being electrically connected; said control unit being configured to control discharge of said secondary battery pack being electrically connected thereto; said control unit controls said secondary battery pack to discharge electric energy to said heat dissipation component (Par 0024 “When each of the secondary battery cells 10 is overcharged during charging process, the cement resistors 41 of the overcharge discharge modules 40 will consume electric power. At this moment, the heat dissipation grooves 413 will dissipate the heat energy”). 
Wu does not explicitly teach:
a comparison unit and a control unit being electrically connected, 
said comparison unit being provided with a pre-determined range value,
said comparison unit compares said pre-determined range value to the detected potential,
said control unit controls said secondary battery pack to discharge electric energy to said heat dissipation component when the potential of said secondary battery pack exceeds said pre-determined range value.
Kaito teaches:
(Par 0042 “while the current supply from the external power source 38 is shut off, the battery 26, 36 is discharged. The switch element A1 or B1 includes a resistor R” and Par 0046 “The batteries were first charged with constant current and constant voltage at 4.2 V for three hours with a maximum current of 0.7C, and discharged with constant current of 1C until a final voltage of 3.0 V, to determine the initial battery discharge capacity of each type of battery.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control unit taught by Wu to have a comparison unit taught by Kaito for the purpose of improving safety and improve reliability of the battery. (Refer to Par 0002 and 0009)

Regarding claim 5, Wu teaches:
further comprising at least one connector set comprising a first connector and a second connector, wherein said first connector is electrically connected to said battery state detection unit, said second connector is electrically connected to said heat dissipation component, and said first connector is detachably coupled to said second connector (Fig 4 #50, 60).  

s 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0303528 in view of Tyler et al. US 2014/0186683 and Kaito et al. US 2001/004044 as applied to claim 4 above, and further in view of Taniguchi et al. US 2017/0110837.

  Regarding claim 6, Wu does not explicitly teach:
wherein said secondary battery pack is connected to a main control unit and comprises a temperature switch, 
said temperature switch being attached onto said heat sink, said temperature switch being provided with a threshold value, said temperature switch being controllably connected to said main control unit, and said temperature switch being configured to detect a temperature such that said temperature switch controls said main control unit to turn off when said temperature exceeds said threshold value.  
Taniguchi teaches:
said temperature switch being attached onto said heat sink (Par 0074 “a temperature switch IC connection land 77 to which a heat sink pad 92 (see FIG. 11A)”), said temperature switch being provided with a threshold value, said temperature switch being controllably connected to said main control unit, and said temperature switch being configured to detect a temperature such that said temperature switch controls said main control unit to turn off when said temperature exceeds said threshold value.  (Fig 10 #90, Fig 11 #92, ; Par 0006 “when a detected temperature of the temperature switch IC exceeds a predetermined temperature, causes the FET to cut off the power supply wiring,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify secondary aggregate battery taught by Wu to have temperature switch taught by Taniguchi for the purpose of detecting abnormal heating and cutting off. (Refer to Par 0001)

  Regarding claim 7, Wu does not explicitly teach:
wherein said battery state detection unit further comprises a protection switch, 
said comparison unit being provided with a limit value such that said protection switch controls said secondary battery pack corresponding thereto to become an open circuit when the potential of said secondary battery pack reaches said limit value.  
Taniguchi teaches:
wherein said battery state detection unit further comprises a protection switch, 
said comparison unit being provided with a limit value such that said protection switch controls said secondary battery pack corresponding thereto to become an open circuit when the potential of said secondary battery pack reaches said limit value.  (Fig 10 #90, Fig 11 #92, ; Par 0006 “when a detected temperature of the temperature switch IC exceeds a predetermined temperature, causes the FET to cut off the power supply wiring,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify secondary aggregate battery taught by Wu to have a protection switch taught by Taniguchi for the purpose of detecting abnormal heating and cutting off. (Refer to Par 0001)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Small et al. US 6,326,767 heat shrink in switch and stopping overcharge causing temperature increase. Mori et al. US 2008/0166627 stopping overcharge with switching. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859